DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10, 12-18, and 20-22 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gillespie et al., (US 2019/0206405 A1).

As per claim 2, Gillespie et al., the method of claim 1, wherein the application data further characterizes other actions capable of being performed via one or more other applications that are separately accessible from the automated assistant and the application (0089, “By determining the domain, NLU system 260 may narrow down which services and 
As per claim 3, Gillespie et al., the method of claim 2, further comprising: when the selected action corresponds to one of the other actions capable of being performed by another application that is different from the application that is executing at the computing device: causing, via the automated assistant, the other application to initialize performance of the selected action (0089, “Words in a single text query may implicate more than one service, and some services may be functionally linked (e.g., both a telephone service and a calendar service may utilize data from the contact list)”). 
As per claim 4, Gillespie et al., the method of claim 1, wherein the application data identifies one or more contextual actions of the multiple different actions based on one or more features of a current application status of the application when the user provided the spoken utterance  (0103, “ In some embodiments, NLU system 260 may include a contextual resolution system 270, which may be a system configured to identify entities for assisting natural language understanding processing using contextual metadata corresponding to content being displayed by display screen 212.”). 



As per claim 10, Gillespie et al., teach the method of claim 1, wherein the application data identifies the multiple different actions capable of being performed by the application, and also identifies descriptive data for each action of the multiple different actions, wherein particular descriptive data for a particular action of the multiple different actions characterizes two or more properties of the particular action (0107, “As an example, the "Play Music" intent may include slots for application data--{Application Data Slot}, song name--{Song Name}, album name--{Album Name}, artist name--{Artist Name}, genre name--{Genre Name}, playlist name {Playlist Name}, media type.fwdarw.{Media Type}, sort type.fwdarw.{Sort Type}, play mode--{Play Mode}, service name--{Service Name}, anaphor--{Anaphor}, list position--{List Position}, recommend trigger--{Recommended Trigger}, and similar trigger--{Similar Trigger}.”). 
As per claim 12, Gillespie et al., method of claim 1, wherein determining that the user has provided the spoken utterance that is directed to the automated assistant but does not explicitly identify any application that is accessible via the computing device includes: generating, at the computing device, audio data that embodies the spoken utterance provided by the user, and processing, at the computing device, the audio data according to a speech-to-text process and/or a natural language understanding process (0053, “In some embodiments, storage/memory 204 may include one or more systems and/or databases, such as a speech 
As per claim 13, Gillespie et al., teach the method of claim 12, wherein the computing device includes one or more processors, and the speech-to-text and/or the natural language understanding process are performed using the one or more processors of the computing device (0053, “In some embodiments, storage/memory 204 may include one or more systems and/or databases, such as a speech recognition system, a wakeword database, a sound profile database, and a wakeword detection system. The speech recognition system may, for example, include an automatic speech recognition ("ASR") component that recognizes human speech in detected audio. The speech recognition system may also include a natural language understanding ("NLU") component that determines user intent based on the detected audio. Also included within the speech recognition system may be a text-to-speech ("TTS") component capable of converting text to speech to be outputted by speaker(s) 210, and/or a speech-to-text ("STT") component capable of converting received audio signals into text to be sent to speech-processing system for processing.”).  


As per claim 16, Gillespie et al., teach the method of claim 14, further comprising: when the selected action corresponds to another application that is different from the application that is exhibiting the current application status: causing, via the automated assistant, the other application to initialize performance of the selected action (0089, “Words in a single text query may implicate more than one service, and some services may be functionally linked (e.g., both a telephone service and a calendar service may utilize data from the contact list)”).  
As per claim 17, Gillespie et al., teach the method of claim 15, wherein the application data characterizes another action that is initialized via selection of one or more graphical interface elements omitted from the display interface when the current application status is exhibited by the application (0100, “The results of the natural language understanding processing may be tagged to attribute meaning to the query. So, for instance, "Play `Song 1` by `Artist 1`" might produce a result of: {Domain}: "Music," {Intent}: "Play Music," {Artist Name}: "Artist 1," {Media Type}: "Song," and {Song Name}: "Song 1." As another example, "Play songs 
As per claim 18, Gillespie et al., teach the method of claim 14, wherein determining that the user has provided the spoken utterance that is directed to the automated assistant but does not explicitly identify any application that is accessible via the computing device includes: generating, at the computing device, audio data that embodies the spoken utterance provided by the user, and processing, at the computing device, the audio data according to a speech-to-text process and/or a natural language understanding process (0053, “In some embodiments, storage/memory 204 may include one or more systems and/or databases, such as a speech 
As per claim 20, Gillespie et al., a method implemented by one or more processors, the method comprising: receiving, from an automated assistant and while a user is accessing an application that is available via a computing device (Fig.1, 0024, “Voice activated electronic device 100 may include a display screen 112, which may, in one embodiment, have a graphical user interface ("GUI") including a list of a single song, or a detail web page of one song, displayed thereon”), an indication that the user has provided a spoken utterance(Figs. 1, 4, “…an individual 2 may speak an utterance 4 to a voice activated electronic device 100.”), wherein the spoken utterance does not explicitly identify any application that is accessible via the computing device(Figs 1, 4, no application is explicitly identified by the utterance “PLAY THIS”), and wherein the automated assistant is separately accessible from the application (Fig.1, 0024, “Voice activated electronic device 100 may include a display screen 112, which may, in one embodiment, have a graphical user interface ("GUI") including a list of a single song, or a detail web page of one song, displayed thereon.”); providing, in response to receiving 
As per claim 21, Gillespie et al., teach the method of claim 20, wherein the application data also identifies descriptive data for each contextual action of the one or more contextual actions, wherein particular descriptive data for a particular contextual action characterizes two or more properties of the particular contextual action (0107, “As an example, the "Play Music" intent may include slots for application data--{Application Data Slot}, song name--{Song Name}, album name--{Album Name}, artist name--{Artist Name}, genre name--{Genre Name}, playlist 
As per claim 22, Gillespie et al., teach the method of claim 21, wherein the two or more properties include an action type name that characterizes a type of action corresponding to the particular contextual action, and/or an interface type name corresponding to a type of interface that renders content during execution of the particular contextual action (0107, “As an example, the "Play Music" intent may include slots for application data--{Application Data Slot}, song name--{Song Name}, album name--{Album Name}, artist name--{Artist Name}, genre name--{Genre Name}, playlist name {Playlist Name}, media type.fwdarw.{Media Type}, sort type.fwdarw.{Sort Type}, play mode--{Play Mode}, service name--{Service Name}, anaphor--{Anaphor}, list position--{List Position}, recommend trigger--{Recommended Trigger}, and similar trigger--{Similar Trigger}.”).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie et al.,  (US 2019/0206405 A1) in view of Shin et al., (US 2018/0211663 A1).
As per claims 7 and 8, Gillespie et al., teach the method of claim 1. However, the Gillespie et al., do not specifically teach determining a success metric for one or more actions of the multiple different actions, wherein the success metric for a particular action is based at least on a number of times the particular action has been completely performed in response to the user, and/or one or more other users, initializing the particular action via the automated assistant, and wherein the action is selected based further on the success metric for the action relative to other actions of the multiple different actions, and, determining whether the action was completely performed by the application and/or the other application, and causing, based on whether the action was completely performed by the application and/or the other application, a corresponding success metric for the action to be modified.  Shin et al., in a similar field of endeavor, do teach the claimed, determining a success metric for one or more actions of the multiple different actions, wherein the success metric for a particular action is based at least on a number of times the particular action has been completely performed in response to the user, and/or one or more other users, initializing the particular action via the 
Priority score=w1*user utterance action+w2*safety score+w3*convenience score+w4*processing time+w5*processing point of time+w6*user preference+w7*administrator score+w8*score related to vehicle state+w9*action success rate*possibility of action execution(1:possible,not yet known,0:impossible)*action completion status(completion:1,incompletion:0). [Equation 1] “).

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the scoring as taught by Shin et al., in the method of Gillespie at al., because, this would provide to the user the “most needed service to a user by searching for an action directly connected to the user's utterance and context information and an action list related thereto, and by determining a priority therebetween” (Shin et al., (0327).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bellegarda et al., (US 11,010,550 B2) teach systems and processes for unified language modeling are provided. In accordance with one example, a method includes, at an electronic device with one or more processors and memory, receiving a character of a sequence of characters and determining a current character context based on the received character of the sequence of characters and a previous character context. The method further includes determining a current word representation based on the current character context and determining a current word context based on the current word representation and a previous word context. The method further includes determining a next word representation based on the current word context and providing the next word representation.
Wang et al., (US 9,922,648 B2) teach voice action intent for the application is generated based at least on the data, wherein the voice action intent comprises data that, when received by the application, requests that the application perform one or more operations specified for the new voice action. The voice action intent is associated with trigger terms specified for the new voice action. The voice action system is configured to receive an indication of a user utterance obtained by a device having the application installed, and determines that a transcription of the user utterance corresponds to the trigger terms associated with the voice action intent. In response to the determination, the voice action system provides the voice action intent to the device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658